Citation Nr: 1111895	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  05-36 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased disability evaluation for intervertebral disc syndrome (hereinafter a "low back disorder"), to include a disability evaluation in excess of 10 percent prior to December 11, 2007, and a disability evaluation in excess of 20 percent as of December 11, 2007

2.  Entitlement to a disability evaluation in excess of 20 percent for the residuals of a left hip dislocation (hereinafter a "left hip disorder").  

3.  Propriety of the reduction of the evaluation for left lower extremity neuritis, currently rated as noncompensably disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from March 1975 to November 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs Regional Office (RO) in Muskogee, Oklahoma.  These issues were previously remanded by the Board in September 2009 for additional evidentiary development.  

The Veteran was afforded a hearing before the undersigned Acting Veterans Law Judge at the RO in Muskogee, Oklahoma in June 2009.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  


FINDINGS OF FACT

1.  Prior to December 11, 2007, the Veteran's low back disability was manifested by pain and limitation of motion; it was not manifested by ankylosis, flexion to 60 degrees or less, a combined range of motion of 120 degrees or less, muscle spasm severe enough to result in an abnormal gait or abnormal spinal contour, or incapacitating episodes.  

2.  As of December 11, 2007, the Veteran's low back disability has been manifested by pain and limitation of motion with flexion of 45 degrees; it has not been manifested by flexion to 30 degrees or less, ankylosis, or incapacitating episodes.  

3.  The Veteran's left hip disorder has been manifested by pain, weakness and limitation of motion of flexion to 60 degrees; it has not been manifested by flexion to 20 degrees, or less, flail joint, fracture of the femur, or malunion of the femur with marked knee or hip disability.  

4.  The reduction of the Veteran's left lower extremity neuritis was proper, as there is no evidence of radiculopathy secondary to a service-connected disability; rather the Veteran is suffering from diabetic neuropathy.  


CONCLUSIONS OF LAW

1. The criteria for establishing entitlement to a disability evaluation in excess of 10 percent for a low back disability, prior to December 11, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5235-43 (2010).

2.  The criteria for establishing entitlement to a disability evaluation in excess of 20 percent for a low back disability, as of December 11, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5235-43 (2010).

3.  The criteria for establishing entitlement to a disability evaluation in excess of 20 percent for a left hip disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5250-55 (2010).



4.  The reduction of the Veteran's disability evaluation to a noncompensable rating for his service-connected neuritis of the left lower extremity, as secondary to intervertebral disc syndrome, was proper.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.105(a), (e) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




I.  The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Duty to Notify

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the United States Court of Appeals for Veterans Claims (Court) take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claims.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Letters sent to the Veteran in March 2005, June 2005, November 2007 and May 2008 provided the Veteran with the necessary notice.  While the Veteran was not provided with all of the necessary notice until after the initial adjudication of his claims, they were subsequently readjudicated, no prejudice has been alleged, and none is apparent from the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of a claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service medical records.  Also, the Veteran received VA medical examinations in March 2005, July 2005, December 2007 and January 2010.  The Board finds that the examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  VA has also obtained the Veteran's VA outpatient treatment records.

Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claims that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, the Board finds there has been substantial compliance with its September 2009 remand directives.  The Board notes that the Court has recently held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) scheduled the Veteran for new medical examinations and the Veteran attended these examinations.  The AMC later issued a Supplemental Statement of the Case.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication is not affected.



II.  The Merits of the Claims

Increased Rating Claims, Generally

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2010).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2010).  As such, the Board has considered all of the evidence of record.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to examinations of joint motion.  38 C.F.R. § 4.40 listed several factors to consider in evaluating joints - including inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss due to pain was a consideration, as well as weakness, which was an important consideration in limitation of motion.  38 C.F.R. § 4.40 (2010).  As regards the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) less movement than normal; (b) more movement than normal; (c) weakened movement; (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; (f) pain on movement, swelling, deformity or atrophy of disuse; instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are related considerations.  38 C.F.R. § 4.45 (2010).  

A.  Low Back Disability

The Veteran contends that he is entitled to increased disability evaluations for his service-connected low back disability.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran's low back disability was no more than 10 percent disabling prior to December 11, 2007, and no more than 20 percent disabling as of December 11, 2007.  As such, the claim must be denied.  

Governing Law and Regulations

Diagnostic Code 5235 (vertebral fracture or dislocation), Diagnostic Code 5236 (sacroiliac injury and weakness), Diagnostic Code 5237 (lumbosacral or cervical strain), Diagnostic Code 5238 (spinal stenosis), Diagnostic Code 5239 (spondylolisthesis or segmental instability), Diagnostic Code 5240 (ankylosing spondylitis), Diagnostic Code 5241 (spinal fusion), Diagnostic Code 5242 (degenerative arthritis of the spine (see also Diagnostic Code 5003)); Diagnostic Code 5243 (intervertebral disc syndrome) are evaluated under the following General Formula for Rating Diseases and Injuries of the Spine (unless intervertebral disc syndrome is alternatively evaluated under the Formula for Rating intervertebral disc syndrome Based on Incapacitating Episodes):  

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

A 20 percent rating requires forward flexion greater than 30 degrees but not greater than 60 degrees, combined range of motion not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating requires evidence of unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  

Note (2):  (See also Plate V) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4):  Round each range of motion measurement to the nearest five degrees.  

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.  

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Intervertebral disc syndrome (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  According to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes:  

A 20 percent rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  

Note 1: For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Note 2:  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (in effect from September 26, 2003).  

Facts and Analysis

For historical purposes, the Veteran was granted service connection for a low back disability in a July 2003 rating decision.  A 10 percent disability evaluation was assigned under Diagnostic Code 5292, effective as of June 19, 2002.  In January 2005, the Veteran submitted a claim seeking entitlement to additional benefits.  In May 2005, the RO denied entitlement to a disability evaluation in excess of 10 percent.  The Veteran subsequently filed a new claim for an increased disability evaluation in June 2005.  However, the Veteran then submitted a timely notice of disagreement to the May 2005 rating decision in June 2005.  In his notice of disagreement, the Veteran expressed his desire to withdraw his claim of entitlement to an increased disability evaluation for a spine disability.  Nonetheless, the Veteran's claim continued to be adjudicated.  The Veteran's 10 percent disability evaluation was affirmed in September 2005, and the Veteran appealed this finding to the Board in November 2005.  The RO subsequently increased the Veteran's disability evaluation to 20 percent under Diagnostic Code 5243, effective as of December 11, 2007.  Therefore, since the Veteran's appeal has been perfected in spite of the May 2005 withdrawal by the Veteran, the issues before the Board are entitlement to a disability evaluation in excess of 10 percent prior to December 11, 2007, and, entitlement to a disability evaluation in excess of 20 percent as of December 11, 2007.  

Upon filing his claim, the Veteran was afforded a VA examination of the spine in March 2005.  The Veteran reported constant pain that traveled down both legs.  It was noted that the pain was relieved by rest, medication, a transcutaneous electrical nerve stimulation (TENS) unit and walking with a cane.  The Veteran denied any episodes of incapacitation, and his functional impairment was an inability to lift with bending the back.  Examination revealed thoracolumbar range of motion of flexion to 90 degrees, extension to 0 degrees, bilateral lateral flexion to 10 degrees and bilateral lateral rotation to 30 degrees, for a combined total range of motion of 170 degrees.  Range of motion was noted to be additionally limited on repetition due to pain, fatigue, weakness, and lack of endurance.  There were signs of intervertebral disc syndrome with chronic and permanent nerve root involvement resulting in sensory deficits of the bilateral lower extremities.  The Veteran is already service-connected for neurological manifestations of the lower extremities.  The Veteran was diagnosed with a lumbosacral strain that had progressed to intervertebral disc syndrome.  

The Veteran was afforded an additional VA examination in July 2005.  The Veteran again reported constant pain, but he denied any incapacitation.  Examination revealed the Veteran's posture to be normal.  However, his gait was abnormal in that he walked with a limp.  There was no muscle spasm, tenderness or ankylosis of the spine.  Thoracolumbar range of motion was flexion to 80 degrees with pain beginning at 60 degrees, extension to 30 degrees, bilateral lateral flexion to 30 degrees and bilateral lateral rotation to 30 degrees.  Additional limitation was noted upon repetition due to pain, but the examiner indicated that an opinion regarding the amount of additional limitation could not be provided without resorting to speculation.  X-rays revealed degenerative joint disease of the lumbar spine, and the examiner concluded that the Veteran suffered from degenerative joint disease and intervertebral disc syndrome with neuropathy of the right lower extremity.  

Subsequent VA treatment records demonstrate that the Veteran continued to seek treatment for his low back pain.  According to an April 2006 record, the Veteran had a full range of motion of the lumbar spine with complaints of pain on extension.  The Veteran was diagnosed with chronic low back pain and facet degenerative joint disease.  An April 2006 magnetic resonance image (MRI) revealed multilevel facet arthrosis without central or foraminal narrowing, disc desiccation at L3-4 and L4-5, and mild epidural lipomatosis.  

The record also contains private treatment records from the Denison Chiropractic Clinic.  According to a July 2006 record, the Veteran suffered from low back pain.  It was noted that treatment aided the Veteran's upper thoracic and cervical problems, but that treatment of the low back was ineffective.  The chiropractor opined that given the Veteran's current state of health and his obesity, it was doubtful that further treatment would really significantly alter the course of his low back pain.  

The record demonstrates that the Veteran has also sought treatment for his back pain from a VA chiropractor.  According to a January 2007 record, the Veteran suffered from intermittent low back pain with intermittent radiation into both lower extremities.  His pain was noted to worsen with weight bearing in a standing position, moving from sitting to standing, and twisting.  The Veteran was diagnosed with degenerative joint disease of the entire spine.  

The Veteran was afforded an additional VA examination of the spine in December 2007.  The Veteran complained of intense lower back pain that radiated into the lower extremities.  It was noted that the Veteran had no incapacitating episodes over the past 12 months.  Examination revealed a limping gait with a cane.  Thoracolumbar range of motion was flexion to 45 degrees with pain throughout, extension from 0 degrees to 5 degrees with pain throughout, bilateral lateral flexion to 10 degrees with pain throughout and bilateral lateral rotation to 20 degrees with pain throughout.  There was also tenderness in the midline of the lumbar spine but there was no muscle spasm.  Reflexes were absent in the ankle jerks bilaterally and sensation was decreased in the lower extremities.  Muscle strength was normal, however.  There were no additional limitations following repetitive use and there were no flare-ups.  The examiner diagnosed the Veteran with myofascial lumbar syndrome with bilateral lower extremity neuropathy.  The examiner concluded that there was no evidence of radiculopathy upon examination and that the Veteran's neuropathy was actually secondary to his diabetes.  

The record also contains an August 2008 X-ray report prepared by VA.  According to the radiologist, there was a mild loss of the lordotic curvature without malalignment.  Vertebral body heights and intervertebral disc spaces were maintained, but multi-level bridging endplate osteophyte formation was noted.  Articular facet sclerosis was also noted at the L4-5 and L5-S1 levels with moderate associated neuroforaminal narrowing.  No spondylolyses or spondylolisthesis was observed.  

The Veteran underwent an orthopedic surgery consultation in March 2009.  It was noted that the Veteran was suffering from back pain and that the examiner thought that the majority of his pain was hip-related.  The Veteran was subsequently seen in October 2009 complaining of severe intermittent lower back pain for the past two weeks, especially when getting up or down, twisting, or ambulating.  It was recommended that the Veteran go to the nearest emergency room but he refused to do so due to a lack of insurance.  

The Veteran was most recently afforded a VA examination of the lumbar spine in January 2010.  The Veteran reported progressively worsening pain in the low back that was constant.  The Veteran indicated that this pain would radiate into the left lower extremity.  There were no incapacitating episodes in the previous 12 months.  The Veteran denied flare-ups because the pain was constant, but he did think the pain was worse with walking or turning.  He also described associated stiffness, fatigue, spasm, weakness and decreased motion.  Examination revealed a slightly flattened spinal curvature with no evidence of lordosis or kyphosis.  There was tenderness to palpation of the paravertebral muscles of the lumbar spine but there were no spasms noted to palpation.  Thoracolumbar range of motion was flexion to 50 degrees with pain, extension to 10 degrees with pain, bilateral lateral flexion to 20 degrees with pain, and bilateral lateral rotation to 15 degrees with pain.  There was a 3 degree worsening of the range of motion secondary to pain and muscle spasm upon repetition.  Motor examination of the lower extremities was normal and there was normal muscle tone.  Sensory examination was also intact, but there were diminished reflexes in the lower extremities.  The examiner diagnosed the Veteran with degenerative spondylosis of the lumbar spine with neural foraminal narrowing at the L4-5 and L5-S1.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to a disability evaluation in excess of 10 percent prior to December 11, 2007.  As already noted, a higher disability evaluation of 20 percent is warranted when there is evidence of forward flexion greater than 30 degrees but not greater than 60 degrees, combined range of motion not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a.  According to the March 2005 VA examination, the Veteran had forward flexion to 90 degrees and a combined range of motion of 170 degrees.  He was subsequently found to have forward flexion to 80 degrees with pain at 60 degrees upon examination in July 2005, with a combined range of motion of 230 degrees.  The examiner also noted that muscle spasms were absent.  A subsequent VA outpatient treatment record demonstrated a full range of motion.  Therefore, the preponderance of the evidence of record demonstrates that the Veteran is not entitled to disability evaluation in excess of 10 percent prior to December 11, 2007 based on limitation of motion.  

In making the above determination, the Board has considered the holding of DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, even when considering functional loss due to symptoms such as pain and weakness, the preponderance of the evidence demonstrates that the Veteran's back disability was no more than 10 percent disabling prior to December 11, 2007.  While the Veteran was noted to have pain at 60 degrees of forward flexion in July 2005, it was noted that he was still able to forward flex to 80 degrees despite this pain.  Furthermore, he was found to have flexion to 90 degrees in March 2005 and a subsequent VA outpatient treatment record from April 2006 revealed a full range of motion.  Therefore, a higher disability evaluation is not warranted based on the DeLuca criteria.  

The Board has also considered whether the Veteran may be entitled to a higher disability rating due to incapacitating episodes of his intervertebral disc syndrome.  The next higher disability rating of 20 percent rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  38 C.F.R. § 4.71a.  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  The Veteran has routinely denied suffering any incapacitating episodes throughout the pendency of his claim.  As such, a higher disability rating is not warranted.  

Likewise, the preponderance of the evidence demonstrates that the Veteran is not entitled to a disability evaluation in excess of 20 percent as of December 11, 2007.  The next-higher disability evaluation for the thoracolumbar spine is 40 percent, and this is warranted when there is evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.  According to the Veteran's December 2007 VA examination, the Veteran was capable of forward flexion of the thoracolumbar spine to 45 degrees.  While there was pain throughout the motion, it was noted that there was no additional limitation of motion following repetition.  The Veteran's most recent VA examination of January 2010 revealed a similar range of motion, with forward flexion to 50 degrees with an additional 3 degree loss upon repetition due to pain.  This demonstrates that even when factoring in the DeLuca criteria, the Veteran has not suffered from flexion to 30 degrees or less, and, that he has not suffered from ankylosis of the thoracolumbar spine.  See 38 C.F.R. § 4.71a, Note (5) (favorable ankylosis is fixation of the spine in the neutral position).  As such, a disability evaluation in excess of 20 percent as of December 11, 2007 for limitation of motion of the thoracolumbar spine is not warranted.  

The Board has again considered whether the Veteran may be entitled to a higher disability rating based on incapacitating episodes.  However, as already noted, the Veteran has routinely denied suffering from any incapacitating episodes at all times during the pendency of this claim.  

The Board recognizes that the Veteran believes he is entitled to increased disability evaluations for his service-connected low back disability.  During his June 2009 hearing, the Veteran testified that he suffered from severe back pain, could not perform activities like bending over well, and could not walk for long distances.  However, this evidence does not demonstrate entitlement to a higher disability evaluation.  The Veteran's current 20 percent disability rating is meant to compensate a veteran who suffers from pain and limitation of motion.  A higher disability rating is not warranted without evidence of significantly greater limitation of motion, which the Veteran has not provided in this case.  

Extraschedular Consideration

The Board has also considered whether the Veteran's low back disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for a greater evaluation for additional or more severe symptoms; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.  

The Board has also considered the holding of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, is part of an increased rating claim.  However, in the present case, the issue of entitlement to TDIU was specifically pled by the Veteran in January 2005.  This claim was denied by the RO in May 2005 and the Veteran did not appeal this decision.  Therefore, since the issue of TDIU has already been adjudicated, further consideration of Rice is not warranted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to an increased disability evaluation for a low back disability, to include a disability evaluation in excess of 10 percent prior to December 11, 2007 and a disability evaluation in excess of 20 percent as of December 11, 2007, must be denied.  Staged ratings are permitted under Hart v. Mansfield, 21 Vet. App. 505 (2007).  




	(CONTINUED ON NEXT PAGE)
B.  Left Hip Disability

The Veteran contends that he is entitled to a disability evaluation in excess of 20 percent for his service-connected left hip disability.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran's left hip disability has been no more than 20 percent disabling at any time during the pendency of this claim.  As such, the claim must be denied.  

Governing Law and Regulations

The Veteran is currently rated under Diagnostic Code 5253-5255 for his service-connected left hip disability.  Under Diagnostic Code 5253, a 10 percent disability evaluation is warranted for impairment of the thigh when there is limitation of rotation and the Veteran cannot toe-out more than 15 degrees with the affected leg, or, when there is limitation of adduction of the thigh and the Veteran cannot cross his legs.  A 20 percent disability rating is warranted for limitation of abduction of the thigh with motion lost beyond 10 degrees.  

Diagnostic Code 5254 provides a disability evaluation of 80 percent for hip flail joint.  

Diagnostic Code 5255 is used to rate impairment of the femur.  Malunion of the femur with slight knee or hip disability is 10 percent disabling.  Malunion of the femur with moderate knee or hip disability warrants a 20 percent disability evaluation.  Malunion of the femur with marked knee or hip disability warrants a 30 percent disability evaluation.  A 60 percent disability evaluation is warranted for a fracture of the surgical neck with false joint, or, impairment of the femur with nonunion, without loose motion, weight bearing preserved with aid of brace.  The highest disability evaluation of 80 percent is warranted for a fracture of the shaft or anatomical neck of the femur with nonunion and loose motion (spiral or oblique fracture).  



Facts and Analysis

For historical purposes, the Veteran was originally granted service connection for a left hip disability in a February 1985 rating decision.  A 10 percent disability evaluation was assigned under Diagnostic Code 5253, effective as of December 18, 1984.  The Veteran's disability evaluation was subsequently increased to 20 percent in July 2003 under Diagnostic Code 5255, effective as of June 19, 2002.  In January 2005, VA received the Veteran's claim seeking additional benefits, and in May 2005, the RO denied entitlement to a disability evaluation in excess of 20 percent.  The Veteran submitted a timely notice of disagreement to this decision in November 2005, but the 20 percent disability evaluation was affirmed by the RO in March 2006.  The Veteran appealed this rating to the Board in April 2006.  

The Veteran was afforded a VA examination of the left hip in March 2005.  The Veteran described symptoms of pain, a popping feeling, and weakness in the left hip.  It was noted that these symptoms occurred constantly.  The Veteran denied incapacitation as a result of this disability, and his functional limitation was noted to be an inability to run or squat and that he could only walk one block.  Range of motion of the left hip was found to be flexion to 60 degrees, extension to 0 degrees, adduction to 25 degrees, abduction to 35 degrees, external rotation to 60 degrees and internal rotation to 25 degrees.  Range of motion was noted to be additionally limited by pain, fatigue, weakness, lack of endurance and incoordination upon repetition.  X-rays of the left hip were noted to be within normal limits.  The Veteran was diagnosed with a left hip dislocation.  

The Veteran was afforded an additional VA examination of the left hip in December 2007.  The Veteran reported current symptoms of subluxation of the hip, numbness, and tingling and cramping in the left lower extremity with hip pain.  The Veteran used a cane to assist with ambulation and sitting or standing for long periods was painful.  Examination revealed an antalgic gait with external rotation of the left hip from 0 to 45 degrees with pain and internal rotation was neutral with pain.  Abduction was to 35 degrees with pain, adduction was to 15 degrees with pain, flexion was to 65 degrees with pain and extension was to 0 degrees.  There were no additional limitations following repetitive use other than increased pain and there were no reported flare-ups.  The Veteran was noted to be tender diffusely about the hip joint but X-rays revealed no degenerative changes.  The examiner diagnosed the Veteran with a dislocated left hip with limited motion and subjective complains of arthralgia.  

The Veteran was subsequently treated in May 2009 with complaints of bilateral hip pain that was greater on the left.  The Veteran reported that most of his pain was within his groin area and that his hips hurt both at rest and with activity.  Examination of the left lower extremity revealed flexion to 90 degrees with groin pain, internal rotation to 20 degrees with reported severe groin pain, external rotation to 60 degrees without much pain, and abduction to 10 degrees with severe groin pain.  X-rays revealed minimal changes within the left hip consistent with degenerative joint disease.  A November 2009 VA treatment record notes that the Veteran was on the waiting list for a hip replacement.  

Finally, the Veteran was most recently afforded a VA examination of the left hip in January 2010.  The Veteran had not been afforded a hip replacement as of this time.  It was noted that the Veteran dislocated his hip during military service in a motorcycle accident.  His hip was subsequently relocated and he was placed in traction for 30 days.  The Veteran reported continued pain since this injury that had worsened over the years.  He described the pain as deep within the hip, radiating into the lateral hip and groin and down the lower extremity.  He reported that the pain was present with or without weight bearing but that it was much worse with weight bearing.  The Veteran also reported flare-ups of his hip pain 3 to 4 times per week lasting for several hours and usually precipitated by weight bearing.  

Examination of the left hip revealed tenderness to palpation over the lateral edge of the hip as well as into the groin area.  There was no evidence of any erythema, edema, or increased warmth.  Range of motion of the left hip was flexion to 90 degrees, extension from 0 to 30 degrees, adduction to 10 degrees, abduction to 10 degrees, external rotation to 40 degrees and internal rotation to 30 degrees.  It was noted that the Veteran had pain throughout each of the above noted ranges of motion starting at 0 degrees.  However, there was no change in function of the hip joint upon repetition.  A February 2009 X-ray was reviewed, revealing the bones and joints of the left hip to be intact without evidence of fractures, dislocation or osseus mass lesion.  No significant degenerative changes were noted either.  The examiner diagnosed the Veteran with degenerative joint disease of the left hip, noting that while the February 2009 X-ray was normal, the May 2009 orthopedic surgery consultation found evidence of degenerative changes.  
The preponderance of the above evidence demonstrates that the Veteran is not entitled to a disability evaluation in excess of 20 percent for his left hip disability at any time during the pendency of the claim.  In July 2003, the Veteran was assigned a 20 percent disability evaluation for moderate knee or hip disability under Diagnostic Code 5255.  Under this code, higher disability ratings are warranted when there is evidence of fracture of the femur, or, malunion of the femur with marked knee or hip disability.  X-rays have consistently revealed that the Veteran's bones and joints of the hip were intact without evidence of fracture or dislocation.  Furthermore, the Veteran is still capable of ambulation, significant motion of the left hip, and X-rays have revealed, at worst, minimal degenerative changes of the left hip.  Therefore, the preponderance of the evidence of record demonstrates that the Veteran is not entitled to a disability evaluation in excess of 20 percent under Diagnostic Code 5255.  

A higher disability evaluation of 80 percent is also permitted under Diagnostic Code 5254 when there is evidence of flail joint.  However, there has been no finding of this in the Veteran's case.  

The Board has also considered whether the Veteran may be entitled to a higher disability evaluation for limitation of motion of the left hip.  Under Diagnostic Code 5252, a higher disability evaluation of 30 percent is warranted when there is flexion limited to 20 degrees.  38 C.F.R. § 4.71a.  However, throughout the pendency of the appeal, the Veteran has been found to have flexion of between 60 degrees and 90 degrees, demonstrating that a higher disability rating is not warranted under Diagnostic Code 5252.  The Board has again considered DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, while there is evidence of pain upon motion, it was noted that this did not result in a change of overall function upon repetition during the January 2010 VA examination.  As such, a higher disability evaluation is not warranted based on the DeLuca criteria.  
Compensation is also payable for limitation of extension of the thigh under Diagnostic Code 5251 and limitation of abduction and adduction under Diagnostic Code 5253.  However, neither of these Diagnostic Codes permits a disability rating in excess of 20 percent.  As such, the preponderance of the evidence of record demonstrates that the Veteran is not entitled to a disability evaluation in excess of 20 percent based on limitation of motion.  

The Board also notes that a separate disability evaluation based on limitation of motion is not warranted in this case.  When assigning the 20 percent disability evaluation in July 2003, the RO relied, in part, on the Veteran's limitation of motion when assigning a 20 percent disability evaluation for moderate disability under Diagnostic Code 5255.  Therefore, if separate disability evaluations were assigned for limitation of motion, the Veteran would be compensated for the same symptomatology twice.  The evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided. 38 C.F.R. § 4.14.  

Finally, higher disability evaluations are permitted under Diagnostic Code 5250 when there is evidence of ankylosis.  In the present case, the Veteran has maintained joint motion throughout the pendency of this appeal.  As such, he does not suffer from ankylosis and Diagnostic Code 5250 is not applicable.  

The Board recognizes that the Veteran believes he is entitled to a disability evaluation in excess of 20 percent for his left hip disability.  However, the Veteran has not provided any testimony or other evidence to demonstrate that he meets the necessary criteria for a higher disability evaluation.  A 20 percent disability is meant to compensate a Veteran with moderate disability of the hip with pain and limited motion.  While the Veteran did testify in June 2009 that he is awaiting surgery of the left hip, which would likely demonstrate entitlement to at least a temporarily higher disability evaluation, the record does not reflect that the Veteran has undergone such a surgery as of the present.  




Extraschedular Consideration

The Board has again considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell, 9 Vet. App. at 338-39.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher, 4 Vet. App. at 60 ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for a greater evaluation for additional or more severe symptoms; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun, 22 Vet. App. at 115.  Consequently, referral for extraschedular consideration is not warranted.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has considered whether a staged rating is appropriate.  However, as outlined above, the preponderance of the evidence of record demonstrates that the Veteran's left hip disability has been no more than 20 percent disabling at any time during the pendency of this claim.  As such, staged ratings are not warranted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to a disability evaluation in excess of 20 percent for a left hip disability must be denied.





	(CONTINUED ON NEXT PAGE)
C.  Reduction of Neuritis of the Left Lower Extremity

The Veteran contends that the reduction of the evaluation for his service-connected left lower extremity neuritis to 0 percent was inappropriate.  However, as outlined below, the preponderance of the evidence demonstrates that the reduction of the Veteran's disability evaluation to 0 percent was proper in this case.  

Governing Law and Regulations

A disability rating may be reduced; however, the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by regulations promulgated by the Secretary.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  A rating may be reduced upon a finding of CUE.  38 C.F.R. § 3.105(a).  
Disability ratings are determined by the application of VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  The percentage ratings in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Congress has provided that a Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.  To this end, in a rating-reduction case, VA has the burden of establishing the disability has improved or, as mentioned, that the decision to increase the rating involved CUE.  This is in stark contrast to a case involving a claim for an increased (i.e., higher) rating, in which it is the Veteran's responsibility to show the disability has worsened.  A rating-reduction case focuses on the propriety of the reduction and is not the same as an increased-rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Cf. Dofflemyer, 2 Vet. App. at 281-82.  
Prior to reducing a disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time the rating has been in effect.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13; see also Brown v. Brown, 5 Vet. App. 413, 420 (1993). These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations. Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).  

VA regulations also provide that, where a reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance is to be prepared setting forth all material facts and reasons.  The beneficiary also must be notified of the contemplated action and provided detailed reasons.  He then must be given 60 days for the presentation of additional evidence to contest the proposed reduction, including having a hearing on the matter.  38 C.F.R. § 3.105(e).  Here, the RO provided these procedural due process protections to the Veteran.  

Facts and Analysis

For historical purposes, the Veteran was granted service connection for neuritis of the left hip in May 2005.  A 10 percent disability evaluation was assigned under Diagnostic Code 8620, effective as of January 20, 2005.  In September 2005, a Decision Review Officer rendered a decision proposing to reduce the Veteran's disability evaluation to 0 percent because a July 2005 VA examination revealed normal sensation and motor function to the left lower extremity.  In a January 2006 decision, the Veteran's disability evaluation was reduced to 0 percent, effective as of April 1, 2006.  The Veteran disagreed with this reduction in April 2006, but the reduction was affirmed by the RO in June 2007.  The Veteran appealed this decision to the Board in July 2007.  

The Veteran was afforded a VA examination for his claimed disabilities in March 2005.  The Veteran reported pain traveling down both of his legs.  Neurological examination revealed a sensory deficit of the bilateral lateral thighs, front legs and medial legs.  A subsequent VA examination from July 2005 revealed motor function and sensory function of the left lower extremity to be normal.  Reflexes were also normal.  The examiner concluded that the Veteran suffered from intervertebral disc syndrome with degenerative joint disease of the lumbar spine with neuropathy into the right lower extremity.  There was no finding of neuropathy into the left lower extremity at this time.  

However, in February 2006, the Veteran was found to have decreased sensation by pin prick on the left lower extremity below the thigh.  A June 2006 outpatient examination also revealed abnormal light touch to the whole left lower extremity.  The Veteran again reported numbness upon treatment in February 2007.  

The Veteran was afforded an additional VA examination in December 2007.  The Veteran reported constant numbness from his knees down to his feet and giving way of both lower extremities.  The examiner diagnosed the Veteran with myofascial lumbar syndrome with bilateral lower extremity neuropathy.  There was no evidence of a radiculopathy upon examination, and the examiner concluded that the Veteran's neuropathy was secondary to his diabetes.  The Veteran is not service connected for diabetes.  

In October 2009, the Veteran was seen by VA with complaints of bilateral leg muscle weakness.  He was subsequently afforded a VA examination in January 2010.  The Veteran reported that his pain would radiate into his left hip, down the lateral thigh, and into the groin area, and that sometimes, it would radiate as far down the left leg as to the knee.  Neurological examination revealed motor strength of the bilateral lower extremities to be 5 out of 5 with normal muscle tone and no muscular atrophy.  Sensory examination to the lower extremities was intact to temperature, vibration, and to light touch.  There was a negative straight leg test bilaterally, and deep tendon reflexes at the patella were 1+ and were absent at the Achilles bilaterally.  The examiner concluded that the Veteran suffered from peripheral neuropathy of the bilateral lower extremities that was most consistent with a neuritis of the distal branches of the sciatic nerve (diabetic neuropathy).  This opinion was based on the Veteran's subjective complaints of burning and numbness in his feet that had been present for the past 10 years, as well as the absence of ankle jerks bilaterally. The examiner noted that there was no evidence on examination or per the Veteran's subjective information that would be consistent with a radiculopathy to the left lower extremity.  

The preponderance of the above evidence demonstrates that the reduction of the Veteran's neuritis of the left lower extremity to 0 percent was proper.  The July 2005 VA examiner concluded that motor function and sensory function of the left lower extremity were normal.  Under Diagnostic Code 8620, a 10 percent disability evaluation is warranted for incomplete paralysis of the sciatic nerve that is mild.  According to the July 2005 VA examination, the Veteran did not suffer from any impairment of the sciatic nerve.  As such, in its January 2006 decision, the RO was correct in reducing the Veteran's disability rating to 0 percent as of April 1, 2006 - 60 days from the end of the month of this rating decision.  

The Board recognizes that the Veteran was later found to have decreased sensation of the lower extremities during VA outpatient treatment in 2006 and 2007.  However, this evidence was created after the January 2006 rating decision and it fails to demonstrate that the Veteran was suffering from compensable symptomatology of his neuritis of the left lower extremity secondary to his service-connected intervertebral disc syndrome.  Upon examination in December 2007 and January 2010, it was found that the Veteran's reported symptomatology was not related to his service-connected intervertebral disc syndrome, but rather, due to his nonservice-connected diabetes mellitus.  Symptomatology arising from a nonservice-connected disability fails to refute the RO's conclusion that the Veteran's symptomatology related to his service-connected intervertebral disc syndrome had improved to the point of warranting a noncompensable disability evaluation.  
Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The 
reduction of the Veteran's disability evaluation to 0 percent for his neuritis of the left lower extremity was proper.  


ORDER

Entitlement to an increased disability evaluation for intervertebral disc syndrome, to include a disability evaluation in excess of 10 percent prior to December 11, 2007, and a disability evaluation in excess of 20 percent as of December 11, 2007, is denied.  

Entitlement to a disability evaluation in excess of 20 percent for the residuals of a left hip dislocation is denied.  

The reduction of the Veteran's neuritis of the left lower extremity to 0 percent disabling was proper.  



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


